DETAILED ACTION
This action is pursuant to the claims filed on 01/15/2021. Claims 1-2, 4-13, and 15-19 are pending. A final action on the merits of claims 1-2, 4-13, and 15-19 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-5, 7-10, 12-13 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fred (U.S. PGPub No. 2009/0299367) in view of Scholer (U.S. PGPub No. 2002/0151890), and in view of Bacher (U.S. PGPub No. 2002/0128649).
Regarding claims 1-2 and 17, Fred teaches a surgical instrument (Fig 6 surgical instrument 9), comprising: a housing (handle 11); an end effector (surgical device 14) operably coupled to the housing and configured to mechanically engage tissue ([0027]); and an energy transfer switch (connection ports 34) disposed on the housing and configured to operably engage a tip of an electrosurgical instrument (Fig 6, electrode 27 of an electrosurgical instrument) such that upon activation of the electrosurgical instrument, electrosurgical energy is transmitted to the end effector of the surgical instrument to treat tissue in an electrosurgical fashion ([0034]), the energy transfer switch including a first inner contact and a second inner contact (Fig 11B connection ports 34 contain contact terminals 75). Fred further teaches the energy transfer switch (connection ports 34) recessed within the housing of the handle (See figs 6-7, connection ports 34 and handle 11) wherein the handle is insulative, and an insulative outer washer recessed in the housing ([0042]; “The handle 11 is formed of plastic material that also provides electrical insulation from RF emissions while the device 9 is connected with the RF generator in the manner as previously describe herein [i.e. Fig 6]”; Examiner notes the perimeter of the connection ports 34 is interpreted to be an insulative outer washer recessed within the housing of the handle 11); a first conduit coupled to the first inner contact (tip of probe 27 couples to contact terminal 75 of connection port 34 which further couples to a wire to the end effector; [0034]), the first conduit configured to transmit electrosurgical energy of a first electrical potential to the end effector ([0034] and Fig 6, conduit of connection port 34 transmits energy of a first potential to conductive material 25 at the jaws of surgical device 14).
Fred fails to teach wherein the first inner contact faces the second inner contact, the first and second inner contacts configured to simultaneously come into contact with the tip of the electrosurgical instrument upon operable engagement thereof, the insulative outer washer securing the first and second inner contacts; a second conduit coupled to the second inner contact, the second conduit configured to transmit electrosurgical energy of a second electrical potential different from the first electrical potential to the end effector, the first conduit positioned at a side of the energy transfer switch opposite the second conduit..
In related prior art, Scholer teaches a similar electrosurgical device configured for application of bipolar energy to tissue (Fig 1 jaws 18/19 and abstract) comprising an energy transfer switch (Fig 1, plug 10 received in recess of instrument 1) wherein the first inner contact faces the second inner contact (Fig 1 contact elements 8 and 9 face each other), the first and second inner contacts configured to simultaneously come into contact with the tip of the electrosurgical instrument upon operable engagement thereof (See Fig 1) an insulative washer securing the first and second inner contacts (Fig 1, insulator 7 at least partially secures contact elements 8 and 9), wherein a first conduit is coupled to a first inner contact (Fig 1 and [0027] describes conduit transmitting energy from contact element 8 to distal stem 11) and a second conduit coupled to a second inner contact (Fig 1 and [0027] describes conduit transmitting energy from contact element 9 to push/pull wire 5), the second conduit configured to transmit electrosurgical energy of a second electrical potential different from the first electrical potential to the end effector (Abstract, plug 10 applies bipolar energy to the contact elements 8/9 and corresponding conduits), the first conduit positioned at a side of the energy transfer switch opposite the second conduit (See Fig 1, conduits of contact elements 8 and 9 on opposing sides of energy transfer switch separated by insulator 7). Scholer further teaches wherein at least one conduit appears to extend through the insulative outer washer (Fig 1 conduit associated with contact 9 appears to extend through insulator 7 via push/pull wire 5). 
Fred/Scholer/Bacher are silent to the first and second conduits extending at least partially through the insulative outer washer.
In related prior art, Bacher teaches a similar electrosurgical device configured for application of bipolar energy to tissue (Fig 1 and abstract) comprising an energy transfer switch (Fig 1 exposed portions of handle 22 corresponding to connector socket 34) comprising an insulative outer washer ([0074] insulative outer layer 14 of tubular shaft 12) and first and second conduits (Fig 5 and [0083-0084] first and second conduits correspond to force transmission element 28 and tubular shaft 12 both with corresponding connections to electrically connect socket 34 with distal jaws); wherein the first and second conduits extend at least partially through the insulative outer washer (Fig 5 and [0113-0114], conduits 12 and 28 extends at least partially through insulative outer layer 14 via non-insulated sections 86/90 connected to contacts 84/88 and also travels coaxially through the insulative outer washer 14 towards the jaws as shown in Fig 3 and 6). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the energy transfer switch of Fred in view of Scholer and Bacher to incorporate the first and second conduits extending at least partially through the insulative outer washer to arrive at the devices of claims 1-2 and 17. Doing so would be obvious to one of ordinary skill in the art as it is well-known in the art to provide electrical conduits with insulative components such that the conduits extend through the insulators to yield the predictable and expected result of insulating the conductive conduits to prevent said conduits from shorting and/or making electrical contact with unintended electrical components of the device.
Regarding claim 4, the Fred/Scholer/Bacher combination further teaches wherein the energy transfer switch (Fig 6 connection ports 34) includes a mechanical interface  that is configured to mate with a corresponding mechanical interface disposed on the electrosurgical instrument to facilitate electromechanical connection therebetween (Fig 6 probe 27 of electrosurgical instrument has male mechanical interface configured to mate with female interface of connection port 34).
Regarding claim 5, the Fred/Scholer/Bacher combination further teaches wherein the energy transfer switch (Fig 6 connection ports 34) includes a universal connector (Fig 11b, connection ports 34 include contacting device 74 and contact terminals 75) to facilitate electromechanical engagement with tips of varying electrosurgical instruments (contact terminals 75 of contacting device facilitate electromechanical engagement with any electrically conductive tip).
Regarding claim 7, the Fred/Scholer/Bacher combination further teaches wherein the surgical instrument (surgical instrument 9) includes a shaft (Fig 6 elongate body 13) extending from a distal end of the housing and operably engaged to the end effector (see Fig 6), and wherein the energy transfer switch is disposed on the shaft ([0034] connection ports 34 may be provided at elongate body 13 of the surgical instrument).
Regarding claim 8, the Fred/Scholer/Bacher combination further teaches wherein the energy transfer switch transmits energy of a first potential to the end effector so the user can selectively treat tissue in a monopolar fashion ([0017], Fig 8 shows end effector of Fig 6 being operated as a monopolar electrode which is activated via the connection port described in [0034]).
Regarding claims 9-10 and 19, Fred teaches a surgical instrument (Fig 6 surgical instrument 9), comprising: a housing (handle 11); an end effector (surgical device 14) operably coupled to the housing and configured to mechanically engage tissue ([0027]), the end effector including first and second treatment members (Fig 6 jaws 21 and 23); and an energy transfer switch (connection ports 34) configured to operably engage a tip of an electrosurgical instrument (Fig 6, electrode 27 of an electrosurgical instrument) such that upon activation of the electrosurgical instrument, electrosurgical energy is transmitted to the end effector of the surgical instrument to treat tissue in an electrosurgical fashion ([0034]), the energy transfer switch including: a first inner contact (Fig 11a-b one of the contact terminals 75 located in connection ports 34) coupled to a first conduit for transmitting energy of a first potential to the first treatment member of the end effector ([0034] contact terminals of each connection port 34 are electrically connected to electrode at distal end); and a second inner contact (Fig 11a-b second contact terminal 75). Fred further teaches the energy transfer switch (connection ports 34) recessed within the housing of the handle (See figs 6-7, connection ports 34 and handle 11) wherein the handle is insulative ([0042]; “The handle 11 is formed of plastic material that also provides electrical insulation from RF emissions while the device 9 is connected with the RF generator in the manner as previously describe herein [i.e. Fig 6]”; Examiner notes the perimeter of the connection ports 34 is interpreted to be an insulative outer washer recessed within the housing of the handle 11).
Fred fails to teach the second inner contact facing the first inner contact, and the first and second inner contacts configured to simultaneously come into contact with the tip of the electrosurgical instrument upon operable engagement thereof, the energy transfer switch including an insulative outer washer securing the first and second inner contacts, the insulative outer washer at least partially recessed within the housing; wherein the second connector is coupled to a second conduit for transmitting energy of a second potential different from the first 
Scholer teaches a similar electrosurgical device configured for application of bipolar energy to tissue (Fig 1 jaws 18/19 and abstract) comprising an energy transfer switch (Fig 1, plug 10 received in recess of instrument 1) wherein the first inner contact faces the second inner contact (Fig 1 contact elements 8 and 9 face each other), the first and second inner contacts configured to simultaneously come into contact with the tip of the electrosurgical instrument upon operable engagement thereof (See Fig 1) an insulative washer securing the first and second inner contacts (Fig 1, perimeter of instrument 1 is insulative and secures contact elements 8 and 9), wherein a first conduit is coupled to a first inner contact (Fig 1 and [0027] describes conduit transmitting energy from contact element 8 to distal stem 11) and a second conduit coupled to a second inner contact (Fig 1 and [0027] describes conduit transmitting energy from contact element 9 to push/pull wire 5), the second conduit configured to transmit electrosurgical energy of a second electrical potential different from the first electrical potential to the end effector (Abstract, plug 10 applies bipolar energy to the contact elements 8/9 and corresponding conduits), the first conduit positioned at a side of the energy transfer switch opposite the second conduit (See Fig 1, conduits of contact elements 8 and 9 on opposing sides of energy transfer switch separated by insulator 7). Scholer further teaches wherein at least one conduit appears to extend through the insulative outer washer (Fig 1 conduit associated with contact 9 appears to extend through insulator 7 via push/pull wire 5). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the energy transfer switch and jaws of Fred in view of Scholer to incorporate the bipolar jaws and the bipolar energy transfer switch with first 
Fred/Scholer/Bacher are silent to the first and second conduits extending at least partially through the insulative outer washer.
In related prior art, Bacher teaches a similar electrosurgical device configured for application of bipolar energy to tissue (Fig 1 and abstract) comprising an energy transfer switch (Fig 1 exposed portions of handle 22 corresponding to connector socket 34) comprising an insulative outer washer ([0074] insulative outer layer 14 of tubular shaft 12) and first and second conduits (Fig 5 and [0083-0084] first and second conduits correspond to force transmission element 28 and tubular shaft 12 both with corresponding connections to electrically connect socket 34 with distal jaws); wherein the first and second conduits extend at least partially through the insulative outer washer (Fig 5 and [0113-0114], conduits 12 and 28 extends at least partially through insulative outer layer 14 via non-insulated sections 86/90 connected to contacts 84/88 and also travels coaxially through the insulative outer washer 14 towards the jaws as shown in Fig 3 and 6). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the energy transfer switch of Fred in view of Scholer and Bacher to incorporate the first and second conduits extending at least partially through the insulative outer washer to arrive at 

Regarding claim 12 the Fred/Scholer/Bacher combination further teaches wherein the energy transfer switch (Fig 6 connection ports 34) includes a mechanical interface (connection ports 34 have female mechanical interface) that is configured to mate with a corresponding mechanical interface disposed on the electrosurgical instrument to facilitate electromechanical connection therebetween (Fig 6 probe 27 of electrosurgical instrument has male mechanical interface configured to mate with female interface of connection port 34).
Regarding claim 13 Fred/Scholer/Bacher combination further teaches wherein wherein the energy transfer switch (Fig 6 connection ports 34) includes a universal connector (Fig 11b, connection ports 34 include contacting device 74 and contact terminals 75) to facilitate electromechanical engagement with tips of varying electrosurgical instruments (contact terminals 75 of contacting device facilitate electromechanical engagement with various electrically conductive tips).
Regarding claim 15, in view of the combination of claim 1 above,
Scholer further teaches wherein the electrosurgical energy of the first potential transmitted to the end effector by the first conduit is electrically isolated from the electrosurgical energy of the second potential transmitted by the second conduit by an insulator (Fig 1 and [0026] insulator 7 electrically isolates potentials transmitted by respective 
Regarding claim 16, in view of the combination for claim 15 above,
Scholer further teaches wherein an electrical insulator is positioned in the recess (Fig 1 insulator 7). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the recess of Fred in view of Scholer to incorporate an insulator in the recess to arrive at the device of claim 18. Doing so would electrically isolate the first and second inner contacts and reduce the risk of a short circuit forming ([0026]).
Regarding claim 18, in view of the combination for claim 17 above,
Scholer further teaches wherein an electrical insulator is positioned in the recess (Fig 1 insulator 7). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the recess of Fred in view of Scholer to incorporate an insulator in the recess to arrive at the device of claim 18. Doing so would electrically isolate the first and second inner contacts and reduce the risk of a short circuit forming ([0026]).
Claims 6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fred in view of Scholer and Bacher as applied to claims 2 and 10 respectively, and in further view of Kapfermann (U.S. PGPub No. 2014/0018799).
Regarding claim 6
Fred/Scholer/Bacher fail to teach wherein the first and second inner contacts form a ring shaped structure.
In related electrical contact switch prior art, Kapfermann teaches a similar first and second contact that form a ring shaped structure ([0025] and Fig 2, contact rings 30 and 31 arranged in recess of plug body 27). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second inner contacts of Fred in view of Scholer, Bacher and in further view of Kapfermann to incorporate a first and second inner contact with a ring shaped structure to arrive at the device of claim 6. Doing so would be a simple substitution of one known contact for another known contact to yield the predictable result of an electrical conductor configured to activate a distal assembly. 
Regarding claim 11, in view of the combination of claim 10 above,
Scholer further teaches wherein the first and second inner contacts are electrically isolated from each other by an electrical insulator (Fig 1 insulator 7). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the recess of Fred in view of Scholer to incorporate an insulator in the recess to arrive at the device of claim 16. Doing so would electrically isolate the first and second inner contacts and reduce the risk of a short circuit forming.
Fred/Scholer/Bacher fail to teach wherein the first and second inner contacts form a ring.
In related electrical contact switch prior art, Kapfermann teaches a similar first and second contact that form a ring shaped structure ([0025] and Fig 2, contact rings 30 and 31 arranged in recess of plug body 27). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first .
Response to Arguments
Applicant’s arguments, see Remarks, filed 01/15/2021, with respect to the rejection(s) of claim(s) 1-2, 4-13, and 15-19 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in further view of Bacher.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.Z.M./Examiner, Art Unit 3794                                                                                                                                                                                                        
/EUN HWA KIM/Primary Examiner, Art Unit 3794